Citation Nr: 1704865	
Decision Date: 02/16/17    Archive Date: 02/24/17

DOCKET NO.  10-24 743	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for limitation of motion due to anterior cruciate ligament tears with osteotomy, right knee, prior to February 8, 2016.

2.  Entitlement to a rating in excess of 30 percent for a right total knee arthroplasty, from April 1, 2017.

3.  Entitlement to a disability rating for lateral instability of the right knee due to anterior cruciate ligament tears with osteotomy, right knee, prior to February 8, 2016.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Suzie Gaston, Counsel


INTRODUCTION

The Veteran served on active duty from June 1978 to June 1998.  

This matter comes before the Board of Veterans' Appeals (hereinafter Board) on appeal from a May 2009 rating decision by the Waco, Texas, Regional Office (RO), which granted service connection for anterior cruciate ligament tear with osteotomy of the right knee, evaluated as 0 percent disabling, effective May 30, 2008.  Subsequently, in a December Review Officer's (DRO) decision in April 2010, the RO increased the rating for the right knee disorder from 0 percent to 10 percent, effective May 30, 2008.  The Veteran perfected a timely appeal of the rating assigned for the right knee disorder.  

In February 2014, the Board remanded the case to the RO via the Appeals Management Center (AMC) for further evidentiary development.  The AMC complete the requested development and issued a supplemental statement of the case (SSOC) in April 2014.  

In March 2016, the Board again remanded the case for further evidentiary development.  By a rating action in May 2016, the RO assigned a temporary 100 percent rating for the right knee disability effective February 8, 2016, and a 30 percent rating was assigned, effective from April 1, 2017.  Another SSOC was issued in August 2016.  A review of the record reflects substantial compliance with the Board's Remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

As higher disability ratings are available for the Veteran's right knee, both before and after the convalescent period, the claim for a higher disability rating for the right knee disability remains viable on appeal.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  The Board has thus re-characterized the issue as shown on the title page.  

The issue of entitlement to a rating in excess of 30 percent for right knee total arthroplasty from April 1, 2017 is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals AMC, in Washington, DC.  

FINDINGS OF FACT

1.  Prior to February 8, 2016, the Veteran's right knee disability was characterized by pain, tenderness, and some limitation of motion; limitation of flexion to 30 degrees, limitation of extension to 15 degrees, favorable ankylosis of the knee at full extension or in slight flexion between 0 and 10 degrees was not shown.  

2.  Prior to February 8, 2016, the Veteran's right knee disability was manifested by slight instability, with no evidence of moderate recurrent subluxation.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for anterior cruciate ligament tear with osteotomy, right knee, prior to February 8, 2016, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5260, 5261 (2016).  

2.  The criteria for a separate evaluation of 10 percent, but no more, for right knee instability, prior to February 8, 2016, have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.321 (b) (1), 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5257 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist.

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See eg. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2016).  In the instant case, VA provided adequate notice in a letter sent to the Veteran in July 2008, prior to the initial adjudication of the claim on appeal.  Additional letters were sent in May 2014 and June 2016.  

It also appears that all obtainable evidence identified by the Veteran relative to his claim has been obtained and associated with the claims file, and that neither he nor his representative has identified any other pertinent evidence not already of record that would need to be obtained for a proper disposition of this appeal.  It is therefore the Board's conclusion that the Veteran has been provided with every opportunity to submit evidence and argument in support of his claim, and to respond to VA notice.  

The Veteran has been afforded VA examinations on the issue decided therein.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The examinations were conducted by medical professionals who reviewed the medical records, solicited history from the Veteran, and provided information necessary to supply the pertinent rating criteria and to decide the rating issue addressed in this decision.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

Accordingly, the Board finds that VA has satisfied its duty to notify and assist the Veteran in apprising her as to the evidence needed, and in obtaining evidence under the VCAA.  Therefore, no useful purpose would be served in remanding this matter for yet more development.  

II.  Factual background & Analysis-Rating in excess of 10 percent prior to February 8, 2016.

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.  

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21.  

In deciding this appeal, the Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staging the ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2008).  

Where functional loss is alleged due to pain upon motion, the provisions of 38 C.F.R. § 4.40 and § 4.45 must be considered.  DeLuca v. Brown, 8 Vet. App. 202, 207-08 (1995). Within this context, a finding of functional loss due to pain must be supported by adequate pathology, and evidenced by the visible behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  Pain itself does not rise to the level of functional loss as contemplated by § 4.40 and § 4.45, but may result in functional loss only if it limits the ability to perform the normal working movements of the body with normal excursion, strength, coordination or endurance.  Mitchell v. Shinseki, 25 Vet. App. 32, 43 (2011).  

Under 38 C.F.R. § 4.59, painful motion is an important factor of joint disability and actually painful joints are entitled to at least the minimum compensable rating for the joint.  This regulation also requires that, whenever possible, the joints involved are tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  See Correia v. McDonald, 28 Vet. App. 158, 168 (2016).  

In the instant case, the Veteran underwent a total right knee replacement in February 2016.  Given this fact, the Board finds that the absence of testing compliant with section 4.59 as explained in Correia does not require the Board to delay adjudication of the appeal as to the period prior to the date of the knee replacement.  

The Veteran's service-connected right knee disability, characterized as anterior cruciate ligament tear with osteotomy, right knee, has been evaluated as 10 percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5260, which pertains to limitation of flexion.  Under DC 5260, a noncompensable rating is assigned when flexion of the knee is limited to 60 degrees.  38 C.F.R. § 4.71a, DC 5260 (2016).  A 10 percent rating is warranted when flexion is limited to 45 degrees.  Id.  A 20 percent rating is for consideration when flexion is limited to 30 degrees.  Id.  A 30 percent rating is applicable where flexion is limited to 15 degrees.  Id.  

A review of the record shows that the Veteran underwent surgery for his right knee many years prior to seeking service-connected compensation benefits for a right knee disability in May 2008.  In conjunction with his claim, the Veteran was afforded a VA examination in March 2009 during which time he indicated that he experienced daily pain in the right knee as well as problems with instability, fatigue and weakness.  He stated that he occasionally used a brace with minimal relief.  The Veteran indicated that he was not taking any medications and reported no additional limitations with flare-ups.  

On examination, it was noted that the Veteran walked with a normal gait.  He had a 12 centimeters medial and a 10 centimeters lateral scar of the right knee.  The scars were well healed and nontender.  He was able to flex the right knee from 0 degrees to 100 degrees with 0 degrees of extension without pain.  The cruciate and collaterals appeared to be intact.  He had no instability of the anterior cruciate ligament at that time.  He did not feel any crepitation or effusion.  With repetitive motion repeated three times of the right knee, there was no change in the range of motion, coordination, fatigue, weakness, endurance or pain level.  The impression was anterior cruciate ligament tear of the right knee, tree anterior cruciate ligament tears of the right knee, and two tibial osteotomies of the right knee, with chronic pain of the right knee secondary to multiple surgeries.  

Submitted in support of the claim were private treatment reports dated from February 2005 to November 2009.  These records show that the Veteran was seen at a private clinic in October 2009 for complaints of pain in both knees; it was noted that the Veteran's complaints primarily involved pain and instability of the right knee.  On examination, his gait was reported to be normal.  The right knee had well healed surgical incisions over the anterior aspect of the knee.  Range of motion in the right knee was from 10 degrees to 110 degrees.  Lachman examination was mildly positive.  KT1000 arthrometer readings indicate a 3 mm side-to-side difference at 30 pounds of force.  There was crepitus to range of motion in the patellofemoral joint.  There was a 1+ effusion.  X-ray study of the right knee revealed a retained hardware from previous anterior cruciate ligament and osteotomy surgeries.  The medial compartment was near bone on bone.  The impression was arthritis of the right knee with some laxity from residual anterior cruciate ligament deficiency.  

The Veteran was afforded another VA examination in April 2014, at which time he indicated that he had received interarticular injections of Hyaluronate Sodium in the right knee and physical therapy.  He reported problems with moderate to severe mechanical knee pain.  He also reported constant right knee effusion, as well as almost daily right knee instability.  He denied any flare-ups.  Range of motion in the right knee was from 0 degrees of extension to 110 degrees of flexion; it was noted that the Veteran had objective evidence of painful motion beginning at 0 degrees of flexion.  The examiner noted that there was no additional limitation in range of motion of the knee following repetitive use testing.  Following repetitive testing, it was noted that the Veteran had less movement than normal, swelling, deformity, disturbance of locomotion, and he had pain on movement.  There was interference with sitting standing and weight bearing in the right knee.  There was also evidence of tenderness in the right knee.  Muscle strength testing was 5/5.  Lachman's test was positive (3+) in the right knee.  Posterior instability was normal, and medial lateral instability was normal.  There was no recurrent patellar subluxation or dislocation.  It was noted that the Veteran used right medial compartment unloading brace regularly for knee pain.  X-ray study revealed degenerative changes in the medial and lateral compartments of the right knee.  The Veteran indicated that he was experiencing increased bilateral knee pain with prolonged weight bearing, driving or sitting.  The pertinent diagnoses were osteoarthritis, both knees, and anterior cruciate ligament tear, right knee.  The examiner stated that, based on the available medical documentation and current medical history and physical examination findings, he was unable to comment on whether pain, weakness, fatigability or incoordination could significantly limit functional ability during flare-up, or when the joint is used repeatedly over a period of time without resorting to mere speculation.  

Of record are private treatment reports dated from February 2014 to March 2016.  These records show that the Veteran received injections of Euflexxa in the right knee.  The assessment was degenerative joint disease of the right knee.  On December 11, 2015, the Veteran was seen for complaints of right knee pain, with stiffness, swelling, weakness and popping.  The Veteran described the pain as sharp and rated it as 8 out of 10.  He noted that the symptoms were aggravated by daily activities.  

The objective medical evidence of record shows that the Veteran had right knee flexion limited to 100 degrees in March 2009; and, in April 2014, the right knee had a flexion to 110 degrees.  However, as noted above, Diagnostic Code 5260 contemplates a noncompensable evaluation where there is limitation of knee flexion to 60 degrees, which is far exceeded by the 100, and 110 degrees recorded in the Veteran's medical records during the period on appeal.  There is no evidence which indicates a greater limitation of flexion existed.  Accordingly, an increased disability rating cannot be assigned based on Diagnostic Code 5260 prior to February 8, 2016.  

Other potentially applicable diagnostic codes have been considered.  VA General Counsel has held that separate ratings may be assigned for limitation of flexion and limitation of extension for a disability of the same joint. VAOPGCPREC 9-04, 69 Fed. Reg. 59990 (2004).  Limitation of extension warrants a noncompensable rating if limited to 5 degrees, a 10 percent rating if limited to 10 degrees, a 20 percent rating if limited to 15 degrees, a 30 percent rating if limited to 20 degrees, a 40 percent rating if limited to 30 degrees, and a maximum 50 percent rating if limited to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261 (2016); see also 38 C.F.R. § 4.71, Plate II (2016) (showing normal leg extension and flexion as between 0 degrees and 140 degrees).  However, a separate compensable evaluation for limitation of extension of the right leg is not warranted under Diagnostic Code 5261.  Indeed, although an October 2009 private treatment note reported that extension was to 10 degrees, VA examination reports of March 2009 and April 2014 demonstrated that the Veteran's extension was full (0 degrees).  Accordingly, a separate evaluation is not warranted based on limitation of right knee extension.  

The Board has also considered whether there is any additional functional loss not contemplated in the currently assigned rating.  The Veteran has reported daily pain and weakness in his right knee.  However, on examination in March 2009, the examiner stated that, with repetitive motion repeated three times of the right knee, there was no change in the range of motion, coordination, fatigue, weakness, endurance or pain level.  More recently, in April 2014, the examiner stated that, based on the available medical documentation and current medical history and physical examination findings, he was unable to comment on whether pain, weakness, fatigability or incoordination could significantly limit functional ability during flare-up, or when the joint is used repeatedly over a period of time without resorting to mere speculation.  Given this description, the Board finds sufficient the examiner's comment that it was not possible to estimate function loss without undue speculation.  Furthermore, while the Veteran has continuously reported problem with pain and weakness, he has denied any flare-ups.  Therefore, the Board finds the evidence does not reflect functional loss for the purposes of 38 C.F.R. §§ 4.40 and 4.45 that is not already contemplated by the assigned rating.  

In addition, the objective evidence of record does not demonstrate ankylosis or impairment of the fibula, tibia, or femur and indicates that there was intact stability and no recurrent subluxation.  38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5262 (2016).  Moreover, a rating in excess of 10 percent is not permitted for dislocation or removal of the semilunar cartilage or for genu recurvatum, as there is no evidence of those manifestations.  38 C.F.R. § 4.71a, Diagnostic Codes 5258, 5259, 5263 (2016).  

The Board has also considered whether a separate disability rating is warranted for instability.  Pursuant to Diagnostic Code 5257, a 10 percent rating is warranted for slight recurrent subluxation or lateral instability; a 20 percent rating is warranted for moderate recurrent subluxation or lateral instability; and a 30 percent rating is warranted for severe recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a, Diagnostic Code 5257 (2016).  A review of the evidence of record prior to February 8, 2016 reflects no evidence of medial-lateral instability or recurrent patellar subluxation or dislocation in the right knee.  Posterior drawer testing was normal.  However, an October 2009 private clinic note reported findings of mildly positive Lachman's test, suggesting some degree of instability in the right knee.  A subsequent VA examination in April 2014 also reported that Lachman's test was positive (3+) in the right knee.  Therefore, the Board finds a separate 10 percent rating for slight right knee instability is warranted during the period prior to February 8, 2016.  There is no evidence during this period to indicate moderate knee instability.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 4.7, 4.71a, DC 5257.  

The Board notes that the Veteran has residual knee scars as a result of the surgeries on his right knee, including the anterior cruciate ligament reconstructions on his conducted in military service.  Under VA regulations, separate disabilities arising from a single disease entity are to be rated separately.  See 38 C.F.R. § 4.25 (2016).  However, the evaluation of the same disability under various diagnoses is to be avoided.  See 38 C.F.R. § 4.14 (2016).  Here, the evidence shows that the Veteran has surgical scars on both sides of the right knee joint.  However, based on review of the record, the Board finds that these scars are not painful, tender, cause instability or interfere with range of motion, and the Veteran has not so contend.  Accordingly, separate ratings for these scars are not warranted by the evidence of record.  

Extraschedular Consideration.

The Board has considered whether the Veteran's disability presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extraschedular ratings is warranted.  See 38 C.F.R. § 3.321 (b) (1) (2016); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor is whether the disability picture presented in the record is adequately contemplated by the rating schedule.  Thun v. Peake, 22 Vet. App. 111, 118 (2008).  

Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology, and provide for additional or more severe symptoms than currently shown by the evidence.  For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased, or abnormal excursion, strength, speed, coordination, or endurance.  38 C.F.R. § 4.40 (2016); Mitchell v Shinseki, 25 Vet. App. 32 (2011).  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement, excess fatigability and interference with weight bearing.  38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37.  Thus, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of functional loss. Moreover, he is separately compensated for symptoms of instability of the right knee, and has received temporary total ratings during convalescence from his surgeries.  Thus, his disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate.  Id. at 115.  Finally, although the Veteran has more than one service connected disability, the evidence does not show a collective effect of his disabilities that makes his left knee disability picture an exceptional or unusual one.  See Johnson v. Shinseki, 762 F.3d 1362 (Fed. Cir. 2014).  Accordingly, referral for extraschedular consideration is not warranted.  

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107 (b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990). 


ORDER

A rating in excess of 10 percent for anterior cruciate ligament tear with osteotomy, right knee, prior to February 8, 2016, is denied.  

A separate 10 percent rating for right knee instability due to anterior cruciate ligament tear with osteotomy, right knee is granted for the entire appeal period prior to February 8, 2016, subject to the laws and regulations governing the payment of monetary benefits.  

REMAND

After a review of the record, the Board finds that further development is required prior to adjudicating the Veteran's claim of entitlement to a rating in excess of 30 percent for right knee total arthroplasty from April 1, 2017.  

The Board notes that the Veteran was provided a VA examination in connection with his service-connected right knee disability in July 2016.  This is fairly recent.  The examination however did not comply with 38 C.F.R. § 4.59.  Significantly, the Court in Correia held that 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, range of motion measurements of the opposite undamaged joint.  A review of the claims file reveals that the July 2016 VA examination report includes one set of range of motion findings and does not specify whether such testing was taken during active or passive motion.  In addition, the VA examination report does not specify whether the range of motion findings are weight-bearing or nonweight-bearing.  In light of the fact that the examination report does not fully satisfy the requirements of Correia and 38 C.F.R. § 4.59, the Veteran should be afforded a new VA examination before a decision can be rendered on his claim.  

For the aforementioned reasons, the case is REMANDED to the agency of original jurisdiction (AOJ) for the following actions:

1.  Obtain and associate with the claims file any existing relevant VA treatment records not already associated with the claims file.  

2.  Ensure that the Veteran is scheduled for a VA examination in order to determine the current level of severity of his right knee.  The examiner must review the entire file in conjunction with the examination.  The examiner should identify all manifestations of the Veteran's service connected right knee and provide findings and explanation of the severity of the manifestations.  In addition, the examiner must test the right knee for pain in both active and passive range of motion, in weight-bearing and non-weight-bearing positions and must state in the examination report whether this was accomplished and the findings from the testing.  The examiner should report whether there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination associated with the disability.  If pain on motion is observed, the examiner should indicate the point at which pain begins.  Furthermore, any additional loss of motion or function (decreased or abnormal excursion, strength, speed, coordination, or endurance) with repetitive movement must be noted.  

Additionally, the examiner should express an opinion on whether pain could significantly limit functional ability during flare-ups or when the knee is used repeatedly over a period of time.  This determination should also, if feasible, be portrayed in terms of the degree of additional range of motion loss due to pain on use or during flare-ups.  The examiner must discuss the underlying medical rationale for all opinions or conclusions expressed.  If an opinion cannot be made without resorting to speculation, the examiner must state this and specifically explain why such opinion cannot be provided without resort to speculation.  

3.  Thereafter, re-adjudicate the Veteran's claim that is the subject of this Remand.  If any determination remains unfavorable to the Veteran, both he and his representative should be furnished a supplemental statement of the case (SSOC) and provided an appropriate opportunity to respond thereto before the case is returned to the Board, if otherwise in order.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  



____________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


